Citation Nr: 9910002	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-15 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include extraschedular consideration 
under the provisions of 38 C.F.R. § 3.321(b)(2).



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service from May 1972 to March 1974.  
He was born in July 1952.  This case comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi which denied the appellant's claim 
for a permanent and total disability rating for non-service-
connected pension purposes.


REMAND

The appellant has identified his disabilities as a lower back 
problem; asthma; emphysema; painful teeth; poor eyesight; 
occasional headaches; knee pain; neck pain; blackout spells; 
and sinus drainage.  He has stated on VA Forms 21-526 that he 
completed 8 years of school; on other VA Forms 21-526, he has 
stated that he completed two years of high school.

The most recent rating action that listed and rated each of 
the appellant's disabilities is dated in February 1997.  The 
only non-service-connected disabilities rated thus far by the 
RO are chronic obstructive pulmonary disease (COPD) (10%); a 
right lower leg lipoma or muscle herniation (0%); headaches 
(0%); allergic rhinitis (0%); loss of visual acuity (0%); and 
a seizure-like disorder (0%).  The February 1997 rating 
decision indicated that the appellant's bilateral knee 
condition had existed prior to service and that it had not 
been clinically demonstrated on the last medical examination 
of record; a zero percent rating was assigned.  The combined 
non-service-connected rating was 10 percent; the appellant 
has no service-connected disabilities.  These ratings were 
based on VA general medical and joint examinations conducted 
in December 1996, and January 1997, respectively.  The 
appellant was also afforded a VA examination with pulmonary 
function testing (PFT) in July 1998.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has indicated that an evaluation 
must be performed under the Schedule for Rating Disabilities 
to determine the percentage of impairment caused by each 
disability.  Roberts v. Derwinski, 2 Vet. App. 387, 389 
(1992).  This means the RO has the responsibility of 
identifying all disabilities which a veteran currently has, 
determining whether or not they are permanent in nature, and 
assigning a schedular evaluation for each one of them under 
the VA Rating Schedule.  Furthermore, the VA has a duty to 
the veteran, in cases involving nonservice-connected pension 
benefits, to provide "a thorough contemporaneous medical 
examination, one which takes into account prior medical 
records, so that the evaluation of the claimed disability 
will be a fully informed one." Roberts at 390 (citing 
38 U.S.C.A. § 5107(a) and Green v. Derwinski, 1 Vet. App. 
121, 124 (1991)); Grantham v. Brown, 8 Vet. App. 228, 235 
(1995).  

Review of the VA medical examinations of record indicate that 
the appellant stated that he was diagnosed with asthma and 
emphysema in 1991, and that he was found to have a positive 
tuberculosis skin test in 1991 that was followed by nine 
months of drug therapy.  However, no follow-up was made to 
identify the health care provider (perhaps the local health 
department) or to obtain the associated records.  The report 
of the radiographic testing of the appellant's knees 
accomplished in conjunction with the appellant's January 1997 
examination has not been associated with the claims file.  
The appellant was never afforded any vision testing, yet the 
RO assigned a zero percent rating.  The RO also assigned a 
zero percent evaluation for the appellant's possible seizure 
disorder, but the December 1996 VA medical examiner had 
recommended that a neurological evaluation be conducted for 
further assessment of the appellant's history of blackout 
spells, which the Board notes is included in the appellant's 
service medical records.  But no neurological evaluation was 
conducted.  In addition, the appellant's neck, back, and gums 
or teeth were apparently never specifically examined during 
any of the VA medical examinations as no clinical findings 
are included in the reports.  In addition, the appellant has 
never been afforded a social and industrial survey.  See Gary 
v. Brown, 7 Vet.App. 229 (1994).

It is unknown whether the appellant has applied for Social 
Security Administration (SSA) disability benefits, including 
Supplemental Security Income (SSI).  It has been resolved in 
various cases, essentially, that although the SSA decisions 
are not controlling for VA purposes, they are pertinent to 
the adjudication of a claim for VA benefits, and that the VA 
has a duty to assist the veteran in gathering SSA records.  
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); and Brown v. Derwinski, 2 Vet. App. 444 
(1992).

The Board notes that, while the RO did correctly discuss the 
newly implemented respiratory regulations in evaluating the 
severity of the appellant's COPD, the PFT of July 1998 
resulted in a finding of an FEV1 value of 70 % of the 
predicted pre-drug result and 68% of predicted post-drug 
result.  Since Diagnostic Code 6604 uses the connective word 
'or' as opposed to 'and', the appellant's July 1998 FEV1 
results would appear to warrant assignment of a 30 percent 
rating.

Lastly, the Board also notes that there has been a pattern of 
the appellant failing to appear for examinations, and that he 
failed to appear for his February 1999 personal hearing at 
the RO.  When a claimant, without good cause, fails to report 
for an examination scheduled in conjunction with a claim to 
reopen or a claim for a benefit previously denied, "the claim 
shall be denied," or in other cases, decided on the evidence 
of record.  38 C.F.R. § 3.655.  While 38 C.F.R. § 3.655 
provides that a claimant's failure to report for an 
examination requires either a decision based on the evidence 
of record or denial of the claim, the Court has held that the 
burden is on the Secretary to show that the appellant lacked 
"adequate reason" (see 38 C.F.R. § 3.158(b)), or "good cause" 
(see 38 C.F.R. § 3.655), for failing to report for the 
scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  

However, it is apparent from the evidence in the claims file 
that the appellant has been homeless in the past and that he 
may currently be homeless and essentially without funds.  It 
therefore appears that this particular veteran might need 
more advanced notice of scheduled examinations than two weeks 
and that he needs assistance or consideration for his 
financial inability to travel from his residence to the RO.  
The VA has a statutory obligation to assist veterans in the 
development of their claims; since the duty to assist 
incarcerated veterans requires the VA to tailor its 
assistance to meet the peculiar circumstances of confinement, 
surely the duty to assist homeless veterans would involve 
consultation with the RO's Homeless Coordinator, as well as 
consideration of the peculiar circumstances of homelessness.  
38 U.S.C.A. § 5107(a); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
Although in the Bolton case the RO claimed an inability to 
get a fee-basis physician to conduct an examination in the 
correctional facility, the record contained neither 
information concerning the efforts expended by the RO in that 
regard, nor any explanation as to why a physician employed by 
the VA was not directed to perform the examination.  Id.

As previously noted, the VA has a duty to assist the 
appellant in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.103(a).  This includes the 
duty to obtain VA examinations which are an adequate basis 
upon which to determine entitlement to the benefits sought.  
The duty to assist also includes obtaining medical records 
where indicated by the facts and circumstances of the case.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the above considerations, the case is REMANDED 
for the following:

1.  The RO should contact the SSA to 
obtain copies of the medical records, 
including disability and vocational 
evaluations, associated with any claim 
for benefits filed by the appellant, as 
well as those pertaining to the continued 
grant of benefits, if any.  If an 
Administrative Law Judge (ALJ) decision 
has been rendered, the records obtained 
should include the associated List of 
Exhibits.  The assistance of the 
appellant in obtaining any pertinent 
records should be solicited as needed.

2.  The appellant should be asked to 
provide a list of all medical treatment 
that he has received from private or 
government sources for any pulmonary 
disorder, seizure, sinus problems, 
headaches, eye and dental problems, neck, 
back or knee pain, or any medical problem 
that is not otherwise reported, and in 
particular who provided the diagnosis of 
emphysema in 1991, and who provided TB 
medication in 1991.  After obtaining the 
list and securing the proper 
authorizations, where necessary, the RO 
should obtain all the records of 
treatment from all the sources listed by 
the appellant which are not already on 
file.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

3.  Care should be taken to ensure that 
the appellant receives proper and timely 
notice of the scheduling of any 
examination, if possible.  The RO should 
document all its efforts taken to obtain 
an examination of the appellant, as per 
Bolton, 8 Vet. App. 185, and the 
appellant's representative and the RO's 
Homeless Coordinator should be consulted, 
as appropriate.  If the examination(s) 
cannot be conducted or any of the 
instructions, e.g., availability of the 
claims file to an examiner, cannot be 
accomplished, the RO should document the 
reasons in the claims file.  In the 
notice to report for the below-described 
examinations, the appellant should be 
advised of the effect of his failure to 
report for an examination under 38 C.F.R. 
§ 3.655.  If appellant fails to report 
for a scheduled examination, the RO 
should provide documentation that steps 
conforming to Bolton were taken and the 
appellant failed to appear without 
adequate reason or good cause.

4.  A VA social and industrial survey 
should be conducted in order to clarify 
the appellant's medical, social, 
educational, and employment history.  The 
social worker should review the claims 
file prior to the survey.  The social 
worker should elicit and set forth 
pertinent facts regarding the appellant's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  The social worker 
should offer an assessment of the 
appellant's current functioning and 
identify the conditions which limit his 
employment opportunities.  Any potential 
employment opportunities should be 
identified.  The claims file must be made 
available to the social worker in 
conjunction with the survey as it 
contains important historical data.  

5.  The appellant should be also 
scheduled for appropriate VA medical 
examinations of his general medical 
condition, including orthopedic, 
pulmonary and neurologic examinations.  
The general medical examination should be 
broad enough to cover all diseases, 
injuries, and residual conditions which 
are suggested by the appellant's 
complaints, symptoms or findings at the 
time of examination.  All complaints or 
symptoms having a medical cause should be 
covered by a definite diagnosis.  All 
necessary tests, as well as any other 
recommended examinations, should be 
conducted and all clinical manifestations 
attributable to each disability should be 
reported in detail.  The examining 
physicians should be given access to the 
appellant's claims file for a sufficient 
period of time prior to the examinations 
to allow for a complete review of the 
record.  The examiners should describe in 
detail the impact, if any, that the 
appellant's medical conditions 
(singularly or in combination) have on 
his employability.

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
reports must be returned to the examiners 
for corrective action.  38 C.F.R. § 4.2. 
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

7.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim for a permanent and total 
disability rating for pension purposes on 
the basis of all the evidence of record.  
The RO should assign a schedular rating 
for each of the appellant's disabilities 
and review the appellant's claim in light 
of his advancing age and educational and 
occupational background, considering the 
"average person" standard under 
38 U.S.C.A. § 1502(a)(1) as well as the 
"unemployability" standard under 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.17.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision, including a 
discussion of the appropriate diagnostic criteria and a 
discussion of the ratings assigned for each of the 
appellant's disabilities, as well as a discussion of the 
"average person" and "unemployability" standards.  The impact 
of the appellant's age and educational and occupational 
background on his ability to obtain and retain substantially 
gainful employment should also be discussed.  No action by 
the appellant is required until he receives further notice.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


